FEW, C.J.,
dissenting.
Kirkland and Janel Smith fraudulently and tortiously misappropriated the Fronebergers’ retirement funds. There is no evidence in this record, however, that in doing so either of them acted as an agent of Euro Mortgage Bankers, Inc. Therefore, I would affirm the circuit court’s order granting summary judgment to Euro.
A. Apparent Authority
The majority correctly concludes there is no evidence of agency through apparent authority. In reaching this correct conclusion, however, the majority has confused the elements of apparent authority and has misstated the first element.
“The basis of apparent authority is representations made by the principal to the third party and reliance by the third party *57on those representations.” Young v. S.C. Dep’t of Disabilities & Special Needs, 374 S.C. 360, 367, 649 S.E.2d 488, 491 (2007). To analyze the existence of apparent authority, a court must focus on “the relationship between ... the principal and the third party.” Charleston, S.C. Registry for Golf & Tourism, Inc. v. Young Clement Rivers & Tisdale, LLP, 359 S.C. 635, 642-43, 598 S.E.2d 717, 721 (Ct.App.2004).
Based upon these general principles, our courts have required three elements be proven to establish apparent authority: “(1) that the purported principal consciously or impliedly represented another to be his agent; (2) that there was a reliance upon the representation; and (3) that there was a change of position to the relying party’s detriment.”
359 S.C. at 643, 598 S.E.2d at 721 (quoting Graves v. Serbin Farms, Inc., 306 S.C. 60, 63, 409 S.E.2d 769, 771 (1991)); see also Simmons v. Tuomey Reg'l. Med. Ctr., 341 S.C. 32, 46, 533 S.E.2d 312, 319 (2000) (listing the three elements).
In this case, the circuit court correctly focused on the relationship between the principal and the third party and determined that because there was no evidence Euro made any representation to the Fronebergers, they failed to satisfy the first element of apparent authority. The majority, however, has incorrectly analyzed the circuit court’s ruling by repeating language our courts have used to explain and analyze the second element. The majority has used that language as support for its incorrect conclusions that “inaction could serve as conduct,” and thus that the first element can be satisfied by evidence of “conscious and voluntary inaction” or that “the principal ... passively permitted] another to appear to third parties to have authority to act on his behalf.” The majority is incorrect because the first element cannot be satisfied by inaction. Rather, to survive a motion for summary judgment as to the first element of apparent authority, the plaintiff must produce evidence of some action by the purported principal through which the principal represented to the third party that the alleged agent had authority to act on the principal’s behalf.
The majority cites Watkins v. Mobil Oil Corporation, 291 S.C. 62, 352 S.E.2d 284 (Ct.App.1986), in support of its argu*58ment that the first element can be proven by “conscious and voluntary inaction” by Euro. For two reasons, I believe the majority incorrectly relies on Watkins. First, Watkins specifically states that apparent authority cannot be proven by “conscious and voluntary inaction.” 291 S.C. at 67, 352 S.E.2d at 287 (stating “it is not enough simply to prove ... conscious and voluntary inaction”). Second, Watkins relates only to the second element of apparent authority, not the first. In framing our explanation that no evidence of apparent authority existed, we limited the discussion to the second element, specifically stating, “only the factor of reliance warrants discussion ____” Id. Because Watkins specifically states apparent authority cannot be proven by inaction, and because the analysis in Watkins relates only to the second element of apparent authority, the majority’s reliance on Watkins is misplaced.
I believe the majority has incorrectly interpreted the word “impliedly.” In numerous cases, our courts have stated the first element may be satisfied by evidence showing “the purported principal ... impliedly represented another to be his agent.” See, e.g., Charleston, S.C. Registry for Golf & Tourism, Inc., 359 S.C. at 643, 598 S.E.2d at 721 (quoting Graves, 306 S.C. at 63, 409 S.E.2d at 771); see also Simmons, 341 S.C. at 46, 533 S.E.2d at 319 (stating “the injured patient must establish that [] the hospital consciously or impliedly represented the physician to be its agent”). By using the word “impliedly,” however, our courts did not intend to allow proof of the first element by inaction. Rather, our courts used the word impliedly to indicate that a principal who made no express representation of authority, but who took action that amounts to an implicit representation of authority, may still be held vicariously liable under the doctrine of apparent authority-
The majority relies on cases such as R & G Construction, Inc. v. Lowcountry Regional Transportation Authority, 343 S.C. 424, 540 S.E.2d 113 (Ct.App.2000). The language the majority relies on, however, relates only to the second element of apparent authority. In R & G Construction, this court explained that reliance under the second element must be reasonable. 343 S.C. at 433, 540 S.E.2d at 118 (stating “[t]he elements of apparent agency are: ... (2) third party reason*59ably relied on the representation ...” (emphasis added)). Because the court’s focus must be on the relationship between the principal and the third party, a proper evaluation of the reasonableness of the third party’s reliance also focuses on that relationship. A court must ask whether “third persons are justified in believing the agent is acting within his authority” based on the “conduct or other manifestations of the principal’s consent.” 343 S.C. at 434, 540 S.E.2d at 118 (citing Genovese v. Bergeron, 327 S.C. 567, 572, 490 S.E.2d 608, 611 (Ct.App.1997)). In this context, we further explained the second element, and particularly how a court may determine whether the third party’s reliance is reasonable, stating, “Such authority is implied where the principal passively permits the agent to appear to a third person to have the authority to act on his behalf.” Id. (citing Genovese, 327 S.C. at 572, 490 S.E.2d at 611).
Genovese demonstrates that this “passively permits” language relates to the second element of apparent authority, not the first. In Genovese, the issue was whether the landlord’s employee had authority to inform the tenant she could vacate the leased property without further obligation under the lease. 327 S.C. at 570, 490 S.E.2d at 610. We stated, “It is undisputed that [the employee] was the landlords’ agent,” and proceeded to consider the “extent of [the employee’s] agency” under the doctrine of apparent authority. 327 S.C. at 571, 490 S.E.2d at 610. After reciting evidence supporting the existence of the first element, id., we discussed the dispositive issue — whether the evidence satisfied the second element. We concluded the discussion of apparent authority by holding:
[W]e find there is some evidence in the record ... that ... the conduct of the landlords in clothing [the employee] with so much authority to manage the property would allow a reasonably prudent person in the tenant’s position to believe [the employee] had the authority to release the tenant from her obligations under the lease.
327 S.C. at 572, 490 S.E.2d at 611. Because Genovese was decided based on the second element of apparent authority, not the first, the statements quoted from R & G Construction that cite Genovese for authority are correctly understood to relate to the second element.
*60The majority has also quoted other opinion excerpts that relate to analysis of the second element, and thus have no place in a discussion of a trial court’s ruling on the first element. For example, the majority correctly quotes Frasier v. Palmetto Homes of Florence, Inc., 323 S.C. 240, 244-45, 473 S.E.2d 865, 868 (Ct.App.1996) for the test for analyzing the first element of apparent authority — “Apparent authority to do an act is created as to a third person by written or spoken words or any other conduct of the principal ... ” — but in continuing the quotation, the majority enters into the test for the second element — “which, reasonably interpreted, causes the third person to believe the principal consents to have the act done on his behalf by the person purporting to act for him.” The majority further quotes Frasier, stating, “the principal must intend to cause the third person to believe that the agent is authorized to act for him, or he should realize that his conduct is likely to create such belief.” Id. The majority has also quoted language from R & G Construction, 343 S.C. at 433, 540 S.E.2d at 118, to the effect that apparent authority may be established when a principal “has knowingly ... permitted another to appear to be his agent,” and the following language from Fernander v. Thigpen, 278 S.C. 140, 143, 293 S.E.2d 424, 426 (1982), “agency may be ... proved by the conduct of the purported agent exhibiting a pretense of authority with the knowledge of the alleged principal.” These are correct statements of law when considered in relation to the second element, but these statements are misplaced in a discussion of the first element.
Thus, the majority’s analysis of whether the Fronebergers were reasonably justified in believing Mr. Smith was an agent of Euro and whether Euro knew Mr. Smith was holding himself out as Euro’s agent is also misplaced in a discussion of the first element. Further, the majority’s contention that the Fronebergers could prove the first element simply by “demonstrat[ing] Euro knowingly permitted Mr. Smith to appear to others to be his agent,” and its conclusion, “Without knowledge of Mr. Smith’s conduct, Euro cannot have permitted this behavior with conscious inaction,” are incorrect. The only issue before this court regarding apparent authority is whether the circuit court correctly found no evidence of the first element. To the extent the majority opinion suggests that the *61first element could be satisfied by anything other than evidence of action taken by Euro, the majority opinion is incorrect.10 Analyzing the first element of apparent authority, the law requires a court to focus on the actions of the purported principal — not the inaction of the principal, not the actions of the alleged agent, and not what the third party might have inferred from the agent’s actions. In this case, the Fronebergers produced no evidence of any action by Euro, and the circuit court correctly granted summary judgment on the basis of their failure to satisfy the first element.
I do not intend to suggest that a purported principal’s “inaction” is irrelevant to the first element from an evidentiary standpoint. In some cases, certain inaction may assist the factfinder in understanding the significance of the purported principal’s action. Thus, inaction may be relevant and admissible under Rules 401 and 402, SCRE. The majority asserts that if Euro knew Mr. Smith held himself out as Euro’s Charlotte branch manager, used Euro’s office space, and handed out business cards with Euro’s logo on them, Euro could be liable if it did nothing to stop Mr. Smith. It is true that evidence of Euro’s inaction in the face of this conduct is relevant, and, if the Fronebergers had offered evidence of action taken by Euro, would be admissible at trial. None of that evidence, however, satisfies the first element of apparent authority on a motion for summary judgment. Rather, the Fronebergers must offer evidence that Euro took some action amounting to an express or implied representation to them that Mr. Smith had authority to act as Euro’s agent. There is no such evidence in this case, and thus the circuit court correctly granted summary judgment as to the first element of apparent authority.
B. Actual Authority
The majority incorrectly concludes there is evidence of agency through actual authority. Actual authority is based on the relationship between the purported principal and agent. See Richardson v. P.V., Inc., 383 S.C. 610, 615, 682 S.E.2d 263, *62265 (2009) (defining actual authority as authority that is “expressly conferred upon the agent by the principal”). For agency to exist through actual authority, the principal must consent to and intend for the agent to act on his behalf, and likewise, the agent must accept the authority to act on behalf of the principal. See Restatement (Third) of Agency § 1.01 (2006) (explaining agency arises when the principal consents “that the agent shall act on the principal’s behalf and subject to the principal’s control,” and the agent consents to act on the principal’s behalf); Peoples Fed. Sav. & Loan Ass’n v. Myrtle Beach Golf & Yacht Club, 310 S.C. 132, 145, 425 S.E.2d 764, 773 (Ct.App.1992) (“Agency ... results from the manifestation of consent by one person to another to be subject to the control of the other and to act on his behalf.”). The test to determine whether an agency relationship exists is whether the purported principal has the right to control the conduct of the alleged agent in the performance of his work and the manner in which the work is to be done. Jamison v. Morris, 385 S.C. 215, 222, 684 S.E.2d 168, 171 (2009); Newell v. Trident Med. Ctr., 359 S.C. 4, 12, 597 S.E.2d 776, 780 (2004). Thus, an agency relationship based on actual authority exists when a purported principal and an alleged agent mutually consent to the principal controlling the agent in the work the agent has agreed to do on the principal’s behalf.
Applying the law to the facts of this case, we must affirm the circuit court unless the Fronebergers offered evidence of a relationship between Euro and Mr. Smith that meets this test for actual authority. To determine whether this evidence exists, courts examine the relationship between the purported principal and the alleged agent. In Newell, for example, the court focused on the language of the hospital’s bylaws in concluding no actual agency relationship existed between the hospital and a non-employee physician at the hospital. 359 S.C. at 14, 597 S.E.2d at 781. Similarly, the court in Jamison looked at the documents governing the parties’ relationship to determine whether the purported principal had the right to control the alleged agent in its performance of alcoholic beverage sales. 385 S.C. at 222-23, 684 S.E.2d at 171-72. Here, there is no evidence of any relationship between Euro and Mr. Smith. Therefore, there can be no evidence that Euro and *63Mr. Smith mutually consented to Euro controlling him, and there is no evidence of agency through actual authority.
The majority argues the Smiths’ answers are evidence of actual authority. Unless the answer is verified, or unless it is the moving party’s own answer, it is not evidence that can be considered on summary judgment. The point is proven by the opinion the majority cites for the standard to be applied to a summary judgment motion — Miller v. Blumenthal Mills, Inc., 365 S.C. 204, 616 S.E.2d 722 (Ct.App.2005). The majority omits from its quotation from Miller the key language applicable to this case — “the opponent [of summary judgment] cannot simply rest on mere allegations or denials contained in the pleadings.” 365 S.C. at 220, 616 S.E.2d at 730.
Moreover, the Smiths’ answers do not suffice because they contain only the bare conclusion that Mr. Smith was an agent, with no evidence to support the conclusion. See Shupe v. Settle, 315 S.C. 510, 516-17, 445 S.E.2d 651, 655 (Ct.App.1994) (stating a “conclusory statement as to the ultimate issue in a case is not sufficient to create a genuine issue of fact for purposes of resisting summary judgment”). The Smiths’ answers contain no evidence of any action by Euro. Thus, there is no evidence that Euro consented to Mr. Smith acting on its behalf and under its control. It makes no difference that the answers were filed by Euro’s co-defendants. The answers contain no basis for a factfinder to infer that Euro and Mr. Smith mutually consented to a relationship through which Euro had the authority to control Mr. Smith’s conduct. The majority actually defeats its own argument by observing in its section on apparent authority that there is no evidence “indicating Euro knew Mr. Smith was acting” on Euro’s behalf. I would affirm the circuit court’s order granting summary judgment to Euro.
The majority’s reliance on the “minimal amount of discovery” conducted before the summary judgment hearing is also misplaced. By including the reference to discovery, the majority suggests the existence or non-existence of evidence sufficient to overcome a summary judgment motion depends on the extent to which additional discovery could be conducted. However, whether the party opposing a summary judgment motion has had a full opportunity to complete discovery *64is a separate legal issue than whether that party met its burden to produce sufficient evidence. The Fronebergers did not move for a continuance of the summary judgment hearing to pursue further discovery and did not argue at the summary judgment hearing or in their appellate brief they were afforded incomplete discovery. See Dawkins v. Fields, 354 S.C. 58, 69, 580 S.E.2d 433, 439 (2003) (stating in order to delay a summary judgment ruling, “the nonmoving party must demonstrate the likelihood that further discovery will uncover additional relevant evidence”); Degenhart v. Knights of Columbus, 309 S.C. 114, 118, 420 S.E.2d 495, 497 (1992) (refusing to consider whether “summary judgment was premature because ... discovery [was] outstanding” when appellants “took no steps to protect their interests in this regard”); Bayle v. S.C. Dep’t of Transp., 344 S.C. 115, 128, 542 S.E.2d 736, 742 (Ct.App.2001) (holding incomplete discovery issue unpreserved because appellant did not “move for a continuance in which to pursue further discovery”). If the need for more discovery was an issue, the Fronebergers should have requested it. Once the summary judgment question is before the court, the sole question is whether the evidence creates a question of fact for the jury.
C. Scope of Employment
Likewise, I would affirm the circuit court’s finding that Mrs. Smith’s actions were not within the scope of her employment. For the purposes of determining whether the doctrine of respondeat superior applies, an employee’s tortious act is within the scope of his or her employment when it is “reasonably necessary to accomplish the purpose of his [or her] employment and in furtherance of the master’s business.” Armstrong v. Food Lion, Inc., 371 S.C. 271, 276, 639 S.E.2d 50, 52 (2006) (emphasis added). This test requires the employee’s actions be (1) tortious, (2) reasonably necessary to accomplish the purpose of the employment, and (3) in furtherance of the employer’s business, before the actions may subject the principal to liability.
Thus, the only actions that are pertinent to determining whether Euro is liable under the doctrine of respondeat superior are those that were tortious. See James v. Kelly Trucking Co., 377 S.C. 628, 631, 661 S.E.2d 329, 330 (2008) *65(“The doctrine of respondeat superior provides that the employer ... is called to answer for the tortious acts of ... the employee, when those acts occur in the course and scope of the employee’s employment.” (emphasis added)). In this case, Mrs. Smith’s only tortious actions were those related to the investment transaction. Her act of signing the mortgage loan resulted only in Euro transferring $127,647 to the Fronebergers, which caused them no harm. The Fronebergers suffered no injury until they gave Mr. Smith money, and it was the investment transaction that caused their harm. When we consider just the investment transaction, there is no evidence that Mrs. Smith’s act of allowing her husband to use her office to provide investment advice was within the scope of her employment. Euro’s business is mortgage lending. Euro does not provide investment advice, nor does it broker investments. Therefore, Mrs. Smith’s actions that relate to the investment transaction were not reasonably necessary to accomplish Euro’s business of mortgage lending and did not further Euro’s business.
The majority argues, however, that Mrs. Smith’s actions to obtain the mortgage loan were within the scope of her employment, and subject Euro to liability, because those actions were “integral in facilitating the [investment] transaction between the Fronebergers and [Mr. Smith].” It is true that the fraud on the Fronebergers could not have been perpetrated but for the loan from Euro. However, the Fronebergers’ theory of Euro’s liability depends on Mr. Smith and Mrs. Smith acting intentionally, not merely negligently,11 to misappropriate their retirement funds. Therefore, to the extent Mrs. Smith’s actions in obtaining the loan were part of her husband’s fraud, she was necessarily acting to enable him to misappropriate the Fronebergers’ money. Under the majority’s theory, therefore, she was not acting in furtherance of Euro’s business, but defrauding Euro by exposing it to a loan whose proceeds she *66intended to help her husband steal. By participating in the theft of the proceeds of the loan, as the majority theorizes, she was depriving Euro of a substantial component of its security. This was not “in furtherance” of Euro’s business but, instead, made Euro a victim of fraud. It is simply not possible to hold Euro liable for civil damages by using its role as victim as evidence that the perpetrator of the fraud acted as its agent.
The majority asserts the circuit court erred in concluding the mortgage and investment loan transactions were separate and unrelated because that determination was a question for the jury. I disagree because the evidence in the record conclusively demonstrates the two transactions were independent. The Fronebergers retained control over the loaned money because Euro never restricted how the Fronebergers could spend it, which is demonstrated by the fact that the Fronebergers spent approximately $5,000 of the loan proceeds on personal expenses. Also, the Fronebergers received the mortgage loan after they first entrusted their money to Mr. Smith. Finally, there is no evidence the Fronebergers were obligated to give Mr. Smith any of the loaned money they received. Thus, the two transactions were distinct, and the circuit court correctly found the loans “were independent transactions, unconnected with their mortgage loan with Euro.”
D. Conclusion
I deeply sympathize with the Fronebergers for the loss of their retirement money. The law, however, does not allow a remedy for every wrong. Here, their loss was exclusively the result of Mr. Smith’s fraudulent investment scheme, not Euro’s mortgage loan. Accordingly, I believe the circuit court properly granted summary judgment.

. The majority’s statements that the first element may be proven by inaction, or by anything other than evidence of action taken by Euro, are also dicta because they are not necessary to the resolution of this appeal.


. The Fronebergers’ causes of action against Euro relevant to this appeal are fraud and conversion — both of which require proof of intentional conduct — and negligence. However, Euro cannot be liable for negligence because neither Euro nor Mrs. Smith owed the Fronebergers a duty of due care regarding investment of the proceeds of the loan. Therefore, the Fronebergers can recover from Euro only if they prove Mrs. Smith intentionally participated, within the scope of her employment, in her husband’s fraudulent scheme.